t c summary opinion united_states tax_court charles m fatta and mary t oleske petitioners v commissioner of internal revenue respondent docket no 1177-01s filed date charles m fatta and mary t oleske pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and additions to tax under sec_6651 of dollar_figure and dollar_figure respectively for and and penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure respectively for the years at issue at trial the parties filed written stipulations that provided for settlement of all issues except the additions to tax under sec_6651 and the penalties under sec_6662 a the adjustments in the notice_of_deficiency included the disallowance of all the charitable_contribution and other miscellaneous_expense_deductions petitioners had claimed on schedule a itemized_deductions for each of the years at issue as a result of these adjustments the remaining claimed itemized_deductions for each year were less than the standard_deduction allowed under sec_63 consequently petitioners were allowed the standard_deduction in the notice_of_deficiency in the stipulations filed at trial the parties agreed to petitioners' entitlement to some charitable_contribution and other miscellaneous deductions for each of the years in question thus entitling petitioners to itemize their deductions in lieu of the standard_deduction in the notice_of_deficiency respondent determined that petitioners failed to include dollar_figure in capital_gains on their return the parties agree that petitioners realized capital_gain income of dollar_figure for since petitioners’ return for did in fact include capital_gain income of dollar_figure it appears that petitioners overreported this income by the amount of dollar_figure respondent also determined in the notice_of_deficiency that petitioners failed to report dollar_figure in dividend income on their return in the stipulation petitioners agree to this adjustment finally several items of expenses claimed by petitioners on a rental real_estate activity for the years in guestion were disallowed in the notice_of_deficiency in the stipulation the parties agreed to the amounts petitioners were entitled to as deductions for the years at issue some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners' legal residence at the time the petition was filed was albuquergue new mexico with respect to the first issue the additions to tax under sec_6651 for and petitioners agreed that their returns for these years were not filed timely and they had not applied for or had been granted extensions for the filing of their returns although petitioners knew that their returns had not been filed timely they were not concerned because their returns reflected overpayment of taxes sec_6072 provides that income_tax returns must be filed on or before the 15th day of april following the close of the taxable_year subject_to exceptions not applicable here unless the failure_to_file timely is due to reasonable_cause and not due to willful neglect petitioners' belief at the time their returns were filed that they had overpaid their taxes does not constitute reasonable_cause for the late filing e g hintze v commissioner tcmemo_2001_70 respondent accordingly is sustained on this issue with respect to the accuracy-related_penalties under sec_6662 petitioners contend they should be absolved of liability for the penalties because they relied on their income_tax_return_preparer petitioners' returns were prepared by robin beltran sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the penalty for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see also sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite on their tax returns for the years at issue petitioners claimed itemized_deductions and rental real_estate expenses substantially in excess of amounts they agreed to in the settlement noted earlier in addition petitioners failed to report dividend income on their return with respect to the expenses that were disallowed the deductions claimed on petitioners’ returns were calculated by their return preparer through the use of a formula in which the deductions claimed were based on their income petitioners knew that the deductions claimed were not based on their books_and_records and also knew that the amounts claimed could not be substantiated petitioners made no effort to determine whether the use of such a formula was proper nor did they make any effort to ascertain the professional background and gualifications of their return preparer mr beltran as noted above in order to be relieved of the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter while the court is satisfied that petitioners provided the necessary and relevant facts to their return preparer petitioners did not establish that their preparer adviser had the expertise to provide informed advice on the matter of their tax deductions petitioners knew or should have known that they could only claim deductions that could be substantiated they blindly accepted mr beltran's representations and took no steps to ascertain whether such representations were correct the court concludes that petitioners made no effort to ascertain their correct_tax liability for the years in question therefore the court sustains respondent on the accuracy-related_penalties under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
